Citation Nr: 1412334	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran changed his representative from The American Legion to Veterans of Foreign Wars of the United States in July 2010.  

In December 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

In January 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.

A review of the Virtual VA and VBMS electronic claims files reveal additional VA treatment records.  The RO indicated that it reviewed the treatment records prior to the issuance of the July 2013 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  


FINDINGS OF FACT

1.  On private audiological testing in October 2008, the Veteran's hearing acuity was level II in each ear.

2.  On private audiological testing in June 2009, the Veteran's hearing acuity was level IV in each ear.  

3.  On VA audiological testing in December 2009, April 2013 and July 2013, the Veteran's hearing acuity was no higher than level I in the right ear and level II in the left ear.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral hearing loss disability, prior to June 15, 2009, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a 10 percent rating, but no higher, for a bilateral hearing loss disability from June 15, 2009 to November 30, 2009 have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for a compensable rating for a bilateral hearing loss disability beginning on December 1, 2009 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for a bilateral hearing loss disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.  The Board notes that the Veteran was provided VCAA compliant notice with regard to his disability rating in a May 2009 letter that was supplemented by an Apri1 2011 Statement of the Case.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

In particular, the record contains the Veteran's service treatment records, VA treatment records and private treatment records.  To the extent that the Veteran requested additional time to submit evidence in an August 2013 statement, the Veteran's representative indicated in the October 2013 Appellant Brief that the Veteran had no additional evidence to submit.  

The Veteran was afforded a VA examination in December 2009.  The Board also remanded this matter in January 2013 to obtain a clarifying opinion as to whether the October 2008 and June 2009 private examiner performed the Maryland CNC test and to obtain a new examination to determine the current severity of the hearing loss disability.  The RO/AMC requested a clarifying opinion and, in March 2013, Dr. J.J.R. Jr. submitted a statement that, to the best of his knowledge, the Maryland CNC test was used.  The RO/AMC also scheduled the Veteran for VA examinations in April 2013 and July 2013.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on this record, the Board concludes that the RO/AMC substantially complied with the remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Finally, during the Board hearing, the undersigned discussed with the Veteran and elicited information with regard to his hearing loss disability.  This action supplemented VA's compliance with the VCAA and, complied with 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, staged ratings are appropriate because the Veteran's disability picture changed throughout distinct periods during the appeal period.  

Under the applicable rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.

Analysis

The Veteran asserts that his hearing loss disability warrants a compensable evaluation.  

A private audiogram from October 2008 revealed that the Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average 
RIGHT
20
25
50
60
39
LEFT
25
35
65
60
46

His speech recognition scores were 84 percent in the right ear and 88 percent in the left ear.  These audiometric findings equate to level II hearing in the right ear and level II hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Combining these levels according to Table VII results in a noncompensable rating.

A private audiogram from June 2009 revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average 
RIGHT
45
40
50
65
50
LEFT
45
40
65
60
53

His speech recognition scores were 76 percent in the right ear and 80 percent in the left ear.  These audiometric findings equate to level IV hearing in the right ear and level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Combining these levels according to Table VII results in a 10 percent rating.  

The Board notes that, although the private October 2008 and June 2009 examination reports did not specifically indicate that the Maryland CNC test was used to determine speech discrimination scores, Dr. J.R.R. Jr. indicated in a March 2013 statement that, to the best of his knowledge, the Maryland CNC test was performed.  As such, the Board will acknowledge that the Maryland CNC test was performed and finds that the examinations are adequate for rating purposes.  

A VA audiogram from December 2009 revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average 
RIGHT
45
50
55
65
54
LEFT
45
50
65
70
58

His Maryland CNC speech recognition scores were 94 percent in the right ear and 94 percent in the left ear.  These audiometric findings equate to level I hearing in the right ear and level II hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Combining these levels according to Table VII results in a noncompensable rating.  

A VA audiogram from April 2013 revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average 
RIGHT
40
45
55
65
51
LEFT
45
50
60
70
56

His Maryland CNC speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to level I hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Combining these levels according to Table VII again results in a noncompensable rating.  

A VA audiogram from July 2013 revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average 
RIGHT
40
50
55
65
53
LEFT
45
50
60
70
56

His Maryland CNC speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to level I hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Combining these levels according to Table VII again results in a noncompensable rating.  

The Board notes that these test results do not require consideration of exceptional patterns of hearing impairment as the thresholds do not meet the criteria for consideration.  38 C.F.R. § 4.86 (consideration is given with thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency).

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the five valid audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss must be staged due to the changes in severity of the Veteran's hearing loss disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct time periods during the appeal where the service-connected disability exhibits symptoms that would warrant different ratings).  

The Veteran's hearing loss disability warrants three separate ratings for three distinct time periods within the appeal period.  As noted above, prior to June 15, 2009, the Veteran's hearing acuity was level II in each ear, which warrants a noncompensable rating.  Accordingly, prior to June 15, 2009, a noncompensable rating is assigned.  

However, the June 15, 2009 VA examination revealed hearing acuity of level IV in each ear, which warrants a 10 percent rating.  Accordingly, a staged rating is appropriate and the Veteran's hearing loss disability is rated as noncompensable prior to June 15, 2009, and 10 percent thereafter.  

Subsequently, however, the December 1, 2009, April 2013, and July 2013 VA examinations revealed that a noncompensable rating was again warranted as the Veteran's hearing acuity was level I in the right ear and no higher than level II in the left ear.  As the factual findings show another change in the severity of the Veteran's symptoms that warrants a different rating, starting from December 1, 2009, the Veteran's hearing loss disability is again rated as noncompensable.  

The Board notes that the Court and Federal Circuit Court have held that the assignment of a staged rating which includes a higher evaluation followed by a lower evaluation does not require application of the reduction notice rule.  The procedural protections regarding reduction of stabilized evaluations under 38 C.F.R. § 3.344 only apply to prospective rating reductions and are inapplicable to retroactively assigned staged disability ratings, assigned as part of an initial or increased disability evaluation.  Thus, the provisions of 38 C.F.R. § 3.344, do not apply here to reductions in staged ratings.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

As to the Veteran's lay statements regarding his hearing loss disability, he testified that prior to receiving hearing aids, his co-workers would not allow him to take messages.  He further testified that he had difficulty understandings conversations and was told that he watched the television too loud.  The Veteran is competent to report his observations with regard to the severity of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's testimony is also credible in this regard, as there is no evidence contradicting his assertions and the Board has no basis for rejecting them.  

However, with regard to the Veteran's entitlement to a higher initial evaluation for his hearing loss disability, ratings for hearing loss disability involve a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board therefore cannot reach a different conclusion with regard to entitlement to a higher initial schedular rating for a hearing loss disability, as it is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results without regard to the information provided by the Veteran in his statements.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The April 2013 examiner did not fully describe the functional effects caused the Veteran's hearing loss disability in the report.  The December 2009 and July 2013 VA examiners indicated that the Veteran reported difficulty understanding conversations and with communication.  Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds the absence of a description of functional effects in the April 2013 examination report is not relevant to the rating of the Veteran's bilateral hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Veteran reported difficulty with communication and conversations, to include taking messages while at work.  To the extent that the criteria do not reasonably describe the Veteran's bilateral hearing loss disability level and symptomatology, the Veteran does not claim, and the evidence does not reflect, that his bilateral hearing loss disability has caused marked interference with employment.  The Veteran also did not endorse frequent hospitalization and the evidence reflects that his symptoms have not otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the evidence reflects that the Veteran's bilateral hearing loss disability has not caused unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's bilateral hearing loss disability more nearly approximate the criteria for a 10 percent rating only between June 15, 2009 and November 2009, but do not more nearly approximate the criteria for a compensable rating prior to June 15, 2009 or after November 30, 2009.  The benefit-of-the-doubt doctrine is therefore not for application for those time periods, and the claim for an increased rating for bilateral hearing loss disability during those time periods must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to a compensable evaluation for a bilateral hearing loss disability, prior to June 15, 2009, is denied.

A 10 percent rating for a bilateral hearing loss disability from June 15, 2009 to November 30, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a compensable evaluation for a bilateral hearing loss disability beginning from December 1, 2009, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


